On a motion for substitution of attorneys, Special Term, on reargument, fixed the fees of the outgoing attorney, who had been retained on a contingent fee basis, at $50 to be paid before the surrender of papers plus a lien of 12½% of any recovery by compromise or judgment. The outgoing attorney claims that on the termination of his contract of retainer, he was entitled to be paid in quantum meruit and was not obligated to accept a lien fixed on a percentage of the recovery. The cases clearly support that position (Martucci v. Brooklyn Children’s Aid Soc., 284 N. Y. 408; Matter of Tillman, 259 N. Y. 133). Special Term, therefore, should have determined the reasonable value of the services rendered. Since the record contains sufficient data for a proper appraisal of the value of those services, there is no necessity for remitting the matter to an official referee. This court finds the value of the services to be $500. Order modified to the extent of fixing the amount of the lien of the outgoing attorney at $500 and, as so modified, affirmed, with costs to the appellant. Settle order.
Concur — Botein, P. J., Valente, McNally, Stevens and Bergan, JJ.